UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7759


GREGORY PENCILLE,

                       Petitioner – Appellant,

          v.

WARDEN OF LEE CORRECTIONAL INSTITUTION,

                       Respondent – Appellee,

          and

JON OZMINT,

                       Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:09-cv-01862-RMG)


Submitted:    July 21, 2011                    Decided:    July 25, 2011


Before NIEMEYER and      GREGORY,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory Pencille, Appellant Pro Se. James Anthony Mabry,
Assistant Attorney  General, Donald  John  Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Gregory Pencille seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2006) petition

and his motion for reconsideration.                   The district court referred

this    case     to   a    magistrate        judge     pursuant    to     28    U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2011).                      The magistrate judge

recommended      that     relief     be     denied    and   advised      Pencille    that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

            The       timely       filing     of     specific     objections        to    a

magistrate       judge’s      recommendation          is    necessary     to    preserve

appellate review of the substance of that recommendation when

the     parties       have     been       warned      of    the    consequences          of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also      Thomas v.        Arn,   474   U.S.    140    (1985).

Pencille has waived appellate review by failing to timely file

objections after receiving proper notice.                     Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions         are   adequately        presented    in     the   materials




                                              3
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    4